      Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 1 of 19                                                         FILED
                                                                                                          2020 Mar-30 PM 04:30
                                                                                                          U.S. DISTRICT COURT
                                                                                                              N.D. OF ALABAMA
                     IN THE UNITED STATES DISTRICT

                      COURT FOR THE Z
                                          n
                                      (J'lit1"2!l1t
                                                   DISTRICT
                       OF ALABAMA     ~ccsw n       D   I   1/1   s I 0 ~'l_,,
                                                                        ;i~n           r-   ...,_, ri
                                                                       l UL•l
                                                                                i> •
                                                                                 j,-,(       •,   I   '



                                      )
NELLIE PATTON    1                    )                              ' .                                              . i

         Plaintiff
                                      )                                t-:. ~; ' " '-                     .- "   '   ..
                                      )
                                      )
                                      )

v.
                                      )
                                      )       Civil No.      /.d.f)~V Lf,l/f-A<!,A-
                                      )       TO BE SUPPLIED BY CLERK
                                      )
                                      )
                                      )
ANNISTON ARMY DEPOT Et. Al,           )
                                      )
         Defendants,                  )
                                      )
                                      )



                             NOTICE OF CONSTITUTIONAL

                             VIOLATIONS




                             JURISDICTIONAL STATEMENT



     Jurisdiction of this Honorable Court is properly conferred

pursuant to the Due process, Equal protection Clauses to the u.

s.c. , the Age Discrimination Act of 1975, the Civil Rights Act

of 1968,Title VII of the Civil Rights Act of 1964, The Civil

Rights Act of 1991. the NLRA,Section 2302(b) of Title 5 of the

U.S. Code and the EEOC.



                           STATEMENT OF THE CASE

     The Plaintiff would respectfully set forth that she was ori-

ginally employed by Anniston depot on or around the 10th day of


                                    -1.-
   Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 2 of 19


March     201.4_ as an "Term" Employee based on a merit or system
of Job necessity (Work Availability) could result in permanent

employment at the depot.

        The Plaintiff would respectfully allege and set forth that

she had maintained an impeccable work ethic, attendance, and per-

formance up and until she was alleged to have been caught "sleep-

ing on the j ob"on or around the 1 8thday    of~O~c~t~__ 20l   9, and on Oct
(215, 2019 ( Two (2) times.




         Your plaintiff would further allege and set forth that

she and a union representative, to-wit: ____________agreed

to ''Arbitration''/''Mediation'' of the matter and a contract was         a-

greed to by the parties as follows:

Please see Exhibit # ''A'' and 2 of ''A'' addended hereto.        (Incident

Reports of the two (2) incidents.


         The Implied Contract stated as follows:


        A • . • . " Proposed Suspension. "

        The proposed Contract stated in pertinent part:


        '' In making this proposal, I took the following factors in-
                                       4
to consideration: A.) your three (3) years of Federal service;B.)

your Fully Successful and Exceptional performance        evaluat~ons;

C.) your training record and your record of clear conduct. Not-

withstanding those facts, sleeping on duty is a serious offense,

and it is inexcusable and unacceptable behavior especially since

you were observed sleeping on duty not once but twice. When you

are sleeping on the job you are not being productive and the mis-

sion of the agency is adversely impacted . It has an negative im-

                                _2.-
     Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 3 of 19


pact on the work product provided to our most valued customer,

the soldier in the field. Your actions are a disapointment to

me. I believe that any penalty less than a one (1) work day sus-

pension would be ineffective in impressing upon you the serious-

ness of your misconduct ••• That proposeed and adoptive action (Con

-tract ) is addended hereto verbatim therein in full and marked

as Ex. "B" pg. 1-7.



                     CONSTRUCTIVE TERMINATION

                       BASED ON RACE, AGE,SEX




     Your Plaintiff would respectfully set forth that she is an

6~   year old black female citizen of the United States of America

and is thus an Protected Class in three (3) material aspects.


      Your Plaintiff would respectfully set forth that she clearly

has an legal right to secure gainful employment in the U.S. of A-

merica notwithstanding sex, age, race or national origin. She fur

-ther sets forth that after she was wrote up for said incident(s)

,agreed to arbitration/mediation, and that it was determined that

she would only receive a one(1) day work suspension, she had an

expectation based on the Arbitration/Mediation Agreement that she

would remain employed at the Anniston, AL. Army depot. The Con-

tract and expectation that she would remain employed is not only

''implied'' but clear, unambiguous and concise. Any citizen of com-

mon understanding subsequent to the praise, and acknowledgements

relative to your Plaintiffs work record and performance would be-


                                   -3.-
   Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 4 of 19


or have believe that their Job was secure notwithstanding the

named incidents. However, notwithstanding same, your Plaintiff

would respectfully allege and set forth that on the            3rd day of

  FEB.       2020., she was informed that she was       (being a term

employee) not being renewed, or rather her contract was not being

renewed as a "term" employee prior to the expiration of her"term"

in flagrant, intentional, wilful, wanton and malicious contraven-

tion to the "Agreement" that no actions more than a one (1) day

suspension would be excessed against her for the alleged infrac-

tion. See: Exhibit "B" addended hereto (Agreement in full). The

Plaintiff would respectfully show unto this Honorable Court that

although this ''Agreement'' could be gleaned as an ''implied con-

tract", that due to a lack of ambiguity and vagueness it was also

a contract implied in Law.    (Agreement).



                             DISPARATE TREATMENT

                             ''Protected Class''



                               I.

                     DISPARATE TREATMENT BASED ON

                    RACE
                                    JAY PRINCE

     White male employee employed at the Anniston Army Depot

was caught sleeping on the Job twice (two times). Still employed

at the depot.
                                II.
                                    KEVON PHILLIPS ( AGE )

         Was in building 7 sleeping on the Job same day, still em-

ployed at the Anniston Army Depot.         Young Black male.


                                    -4.-
   Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 5 of 19


                    AUSTIN WILLIAMS (RACE)

                    (AGE)


 Young white man caught approximatelY three (3) times sleeping

on the Job-still employed at the Anniston Army O.epot.



    It should further be noted         that the "Notification of Perso-

nnel Action resounds that your Plaintiff was granted an "Extend-

ed term Appointment NTE 08-Feb-2020. See: EX. "C" addended hereto

and incorporated by reference verbatim herein.




                             PRAYER


    Your Plaintiff would respectfully set forth that the alleged

violations herein and the deprivation of priviledges and immuni-

ties authorized by the      u.s,   Constitution was infringed upon by

the defendants named herein as well as unnamed defendants and a-

gents of the Anniston Army depot were intentional, systemactical-

ly and wantonly a case of class based racial discrimination. That

the named defendants herein and to be named failed to prevent a

flagrant violations of the Plaintiff's Constitutional Rights, 42

U.S.C. 1986. That the named defendants herein and to be named
                                            he-r
Conspired to deprive the Plaintiff of his liberty interest in

securing gainful employment. 42 U.S.C. 1985. That the Anniston

Army depot fail to prevent a violation of the Plaintiff's Consti-

tutional Rights during arbitration/mediation. 42       u.s.c.      1986.

   That due to the foregoing acts and omissions of the above

named defendants, the Plaintiff Prays        as follows :



                                    -5.-
       Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 6 of 19


A. That for good cause shown, the named defendants herein rein-

   state the defendant's Job as said named defendant(s) herein

have intentionally, wantonly and with reckless disregard for the

rigllts afforded your Plaintiff as named herein Breched the Agree-

ment     procured in Arbitration. See: EXs. 1 of A thru 7.


B. Punitive damages plus cost and interest in the following a-

   mount of $100,00C(One Hundred Thousand Dollars) for a flagrant

  violations of Plaintiff's Constitutional Rights.


C. Compensatory damages in the following amount of Loss wages be-

   ginning    fromfeb, 1   to_ _ _ _ _ )(J;J,. ().,


D. Issue an declaratory Order that the Acts and Omissions by the

  named defendants was repugnant and vicious.


E. Injuctive relief prohibiting the named defendants from enga-


   ging in such policies and procedures in the future or from

retaliating against the Plaintiff in any manner or form for the


   Lawful exercise of her Constitutional Rights as set forth here

-in.

  F. Any and all other relief that this most Honorable Courtc:Jeem

       -s just and proper.


IT IS SO PRAYED THIS       30    DAY OF (\]C\.A(!.,h. 2020.


                                                 ~ESPECTFULLY~ITTED,

                                                  -(\Lti.u.. "'-       (; i \._,
                                                 NELLIE PATTON, PRO SE
                                                  :!Joo   G k.41l add ~ fN..e_.,
                                                                         1

                                                  Ono G+or1, ~I., 3QJOI
                                                                   1


                                 -6.-
                                                 rJS b 1-f qq o5 t9'
   Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 7 of 19




                                CONCLUSIONS



     The Plaintiff would respectfully show unto this Honorable
                  11             11
Court that this        Notice         is given to the Plaintiff in Good

faith by your Plaintiff in the interest of Judicial Comity and

to give the Plaintiffs named herein an opportunity to correct

the flagrant violations of the Plaintiif in for the sake of Ju-

dicial Comity and needless litigation.

      Your Plaintiff further Prays that if the named defendants

have not corrected the violations alleged herein within ,30                       (Tbir~


ty) days, that said action be proceeded upon as an action pur-

suant to the above conferred jurisdiction of this most distin-

guished Court.




                                               RESPECTFULLY:\UBMITTED,
                                                i'µ_u u.__,       f"c:ttlr ~ L-
                                               NELLIE PATTON, PRO SE

                                                5DO     Cl,-l._rzf l4dd.1 ~ Hv.P,
                                               Cl1)11is+r>n.
                                                              I
                                                                   BL    ,3bd01
                                               q5(:, 4qqos1q _ __




                                  _ ~7. -
           Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 8 of 19

                                     DEPARTMENT OF THE ARMY
                                          ANNISTON ARMY DEPOT
                                                                                 l
                                           7 FRANKFORD AVENUE
                                      ANNISTON, ALABAMA 36201-4199

                   REPLY TO
                   ATIENTION OF:




 TAAN-MPC                                                                             6 January 2020

 MEMORANDUM FOR Ms. Nellie Patton, Painting Worker, WG-4102-07, Directorate of
 Production, Clean, Finish & Paint Division, Vehicle Clean & Paint Branch (52F4)

 SUBJECT: Proposed Suspension

 I. This is to notify you of the proposed action to suspend you without pay for one (1) workday
 effective no earlier than ten (10) calendar days after your receipt of this notice, for the offense of
 Sleeping on Duty (two incidents).

 2. The specific reasons in support of the above proposed action are as follows:

    On 18 October 2019, at 4:48 a.m., Mr. Willis Martin, Night Shift Leader, observed you sleeping
in a chair by the paint booth in Building 409. Mr. Martin stood in front of you for five (5) minutes
before waking you by touching you on the shoulder. On 26 October 2019, at approximately 5:00
a.m., Mr. Martin again observed you sleeping- this time in the taping area of Building 409. He
walked off for a minute or two and talked to two employees that were sitting at the table next to you
and you still did not wake up. Mr. Martin woke you up at 5:05 a.m. by calling your name and
touching your shoulder.

3. Sleeping on duty creates a disruption to our scheduled operations. It can result in loss of
production and result in adverse effects on morale and the maintenance of proper discipline. This
type of conduct cannot and will not be tolerated.

4. In making this proposal, I took the following factors into consideration: your three (3) years of
Federal service; your Fully Successful and Exceptional performance evaluations; your training
record and your record ofclear conduct. Notwithstanding those factors, sleeping on duty is a serious
offense, and it is inexcusable and unacceptable behavior especially since you were observed sleeping
on duty not just once, but twice. When you are sleeping on the job you are not being productive and
the miSIJi(lp ~(,. . lffl'QCY;,ci&adversely impacted. It has a negative impact on the work product
provided to our most valued customer, the soldier in the field. Your actions are a disappointment to
me. I believe that any penalty less than a l-work.$y .suspension would be ineffective in impressing
upon you the seriousness of your misconduct. Since your actions, as described above, reflect
unfavorably upon you and result in adverse effects on morale, production, and the maintenance of
proper discipline, the preposed action is for such cause as will promote the efficiency of the Federal
service. The penalty selected in this proposed ac~on is consistent with the Table of Penalties
contained in Appendix A to ANADR 690-9, Discipline and Adverse Personnel Actions, for a first
offense of this nature.

5. In accordance with the Negotiated Agreement between the Anniston Army Depot and Local
1945, American Federation of Government Employees, you have two options to respond to this
proposal. If you wish to make a reply to the proposal, follow the procedures set forth in paragraph 6.
          Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 9 of 19



If you wish to attempt to reach an agreement to an alternative to the proposed discipline, follow the
procedures in paragraph 7.

6. You have the right to reply to this proposed action, orally and/or in writing, and to submit any
reason why you believe it should not be effected. Affidavits or other documentary evidence may be
furnished by you in support of your viewpoint. You also have the right to be represented by an
attorney or union representative. If you designate someone to represent you in this matter, you must
furnish the name of your representative to Mr. Wilburn Sparks, Division Chief, Cleaning, Finishing
& Painting Division, in writing. You or your representative must submit your written and/or oral
reply concerning this proposed action to the designated Deciding Official, Mr. Sparks, within ten
(I 0) workdays after your receipt of this notice. Consideration will be given to extending this period
if you submit a \\>Titten request stating your reason for desiring more time.

7. You have the opportunity to participate in Anniston Army Depot's Alternative to Traditional
Discipline (AID) Program. If you choose to participate in the ATD Program, you or your
representative must notify the designated Deciding Official, Mr. Sparks, of your intent to participate
in the program within ten (10) workdays after your receipt of this notice. Once you do that, the
following procedures will apply:

        a. After you notify Mr. Sparks of your intent to participate in the ATD Program, you or your
representative will contact Mr. Sparks within five (5) working days of giving notice of your intent to
participate in the ATD program to arrange a mutually agreeable time frame for the A TD meeting.

        b. This meeting will be held within flftocn;(lS) workdays of the day you notify Mr. Sparks of
yourin~n~·top!IJlioipateinth,~,{1'ID...•~   ~.am
                                        . ·.i . ; lfyou!µl(j.. y.o.~mpresentati···ve.· and~r. Sparks cannot
agree withm filteim.(15) worl'.daystif'~tefotthe AIDllJ.Cllbng, your repiysentative wdl have the
opportunity lo ~bmit artisponse to the ffeOposed action ~die-endoftiitiftten (15) workday
period. J'®.faitUre of you or your representative to participate in the ATD meeting during the
fifteen (15)' workday period, or to obtain a mutually agreed exteitsion, will be considered a
withdrawal oftlie AID request.

     c. If either you or Mr. Sparks do not accept the ATD, you or your representative have ten (I 0)
workdays to submit a written and/or oral reply concerning this proposed action to Mr. Sparks.

8. Any reply you make will receive full and careful consideration. Mr. Sparks will issue a written
decision promptly, ordinarily within ten (IO) workdays of receiving your response. Additional time
may be necessary to analyze the response and perform additional inquiry, to ensure that the
appropriate decision is made.

9. Ms. Sandra Carpenter, Human Resources Specialist (LMER), Civilian Personnel Advisory
Center, Building 7, Room 236D, can answer any questions you may have in relation to this letter.
Her telephone number is 256-235-7860.

10. ALTHOUGH A PROPOSAL IS NOT AN APPEALABLE ACTION, YOU COULD HAVE
APPEAL RIGHTS IF AND WHEN A DECISION IS ISSUED. YOU ARE BEING PROVIDED
ADVANCE NOTICE OF THOSE RIGHTS. NOTICE OF ACTUAL APPEAL RIGHTS WILL BE
         Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 10 of 19
                                                                                       /(B     ii



 CONTAINED IN THE DECISION LETTER IF ONE IS ISSUED. NONE OF THESE RIGHTS
 APPLY AT THIS TIME.

In the event a final decision is issued, you may choose from the options outlined below. You may
choose only one method, and the one you chose first is considered your binding election.

 Option 1. Mixed-Oise Eqµlll EmplQym~ Ql:Jportunity (EEO) Complaint
In the alternative, you may choose to fifo ~() complaint if you believe the decision
once issued in this matter was based on your race, color, religion, sex, national origin, age, physical
or mental disability, genetic information (under Title 2 of the Genetic Information
Nondiscrimination Act (GINA) of2008) and/or reprisal for prior protected EEO activity. You must
initiate contact with an Army EEO Office within 45 days of the effective date of the action. Your
contact can be in person, by telephone, or in writing. Your servicing EEO Office is identified as:

                       EEO Office
                       Anniston Army Depot
                       7 Frankford Ave
                       Anniston, AL 36201-4199
                       (256) 235-6201
                       FAX (256) 235-4931

Procedures: Should you elect this option, your complaint will be processed in accordance with
Equal Employment Opportunity Commission Regulations found at Title 29, Code of Federal
Regulations, Part 1614, and, specifically Section 1614.302. A copy of this section will provided to
you if a decision is rendered. Because the complaint will involve a personnel action that also can be
appealed to the MSPB, the complaint is called a "mixed-case" EEO complaint and has some
different procedural requirements than a "non-mixed" EEO complaint. Your procedural rights under
this option include an agency investigation of your complaint, an agency decision and then the right
to appeal to the MSPB.

   Option 2. Whistleblowing reprisal complaint with the U.S. Office of Special Counsel and option
 of a subsequent Individual Right of Action ("IRA") appeal to the MSPB
 In the alternative, if you believe the action is related to your prior whistleblowing activity (making
protected disclosures), you have the option to file a complaint with the U.S. Office of Special
Counsel (OSC). "Whistleblowing" is the disclosure of information that an individual reasonably
believes shows a violation of law, rule, or regulation, gross mismanagement, gross waste of funds,
abuse of authority, or substantial and specific danger to public health or safety. There is no specific
time limit for filing a complaint with the OSC. You can file by mail or facsimile using the required
OSC Form 11, which will be provided to you if a decision is issued, or by using the electronic filing
option on the OSC website at www.osc.gov. For mail or facsimile, you may send OSC Form 11 to
the following address/number:

               Complaints Examining Unit
               Office of Special Counsel
               1730 M Street, N.W. (Suite 218)
               Washington, DC 20036-4505
         Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 11 of 19



                Facsimile: (202) 254-3711

To electronically file a complaint with OSC, follow the instructions provided on the OSC website at
www.osc.gov. Should you elect the option to file an OSC complaint, it will be processed in
accordance with the regulations found at Title 5, Code of Federal Regulations, Part 1209 (2012), a
copy of which will be provided to you if a decision is issued. If OSC fails to complete its review of
your whistle blower reprisal allegation within 120 days after it receives your complaint, or if it closes
your complaint at any time
without seeking corrective action on your behalf, you will have the right to file an Individual Right
of Action (IRA) appeal with the MSPB.
Important information: The scope ofMSPB's review of this action in an IRA appeal is more
restricted than in a direct appeal to the Board, as outlined in Option 1, above. In an IRA appeal, the
Board is limited to determining if you demonstrate that one or more whistleblowing disclosures were
a contributing factor in the agency taking an action and, if so, whether the agency has demonstrated
by clear and convincing evidence that it would have taken the same action in the absence of your
protected disclosure(s). The Board will not consider allegations of harmful procedural error or
prohibited discrimination. Furthermore, the agency is not required to prove the basis of the action or
establish that it was taken "only for such cause as will promote the efficiency of the service."
However, the Board may consider the strength of the agency's evidence supporting the action in
determining whether the agency has demonstrated by clear and convincing evidence that it would
have taken the same personnel action in the absence of the protected disclosures.

   Option 3. You have the option to elect to file a grievance under the negotiated grievance
procedure under the provisions of Article 25 of the Negotiated Agreement dated 24 November 2009,
between Anniston Army Depot and Local 1945, American Federation of Government Employees. If
you elect to file a grievance, any such grievance must be initiated in accordance with the grievance
procedures contained in Article 25 of the Negotiated Agreement within 15 workdays after the
effective date of the action. If a decision is rendered you will be provided a copy of Article 25 and
the form used to initiate the grievance. The grievance must be submitted using the form attached to
Article 25 and submitted to the Deciding Official who signs your decision letter, if issued. Your
grievance must be in writing, should identify you by name, title, grade and organizational unit, and
should specify the exact nature of the issue(s) you are grieving, as well as the remedial relief that
you seek. You have the right to Union representation at any stage of a grievance related to this
action.

   Option 4. If you believe this decision fails to comply with the provisions ofChapter43 of Title
38 of the United States Code relating to the employment or reemployment rights or benefits to which
a person is entitled after service in the uniformed services, you may file an appeal with the Merit
Systems Protection Board. An appeal should be directed to the Regional Director, Merit Systems
Protection Board (MSPB), 401 West Peachtree Street, NW, 10th Floor, Atlanta, Georgia 30308-
3519. Filing must be made by either personal delivery during normal business hours to the above
address, by mail addressed to that office, or by facsimile at (404) 730-2767. As an alternative, an
appeal may also be filed electronically by using the Internet filing option available at the Board's
website at https://e-appeal.mspb.gov/.
            Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 12 of 19



    Option 5. If you believe the action based on a decision, rendered by the deciding official,
discriminated against you on the basis of your race, color, genetics (under Title 2 of the Genetic
Information Nondiscrimination Act (GINA) of2008), religion, sex, national origin, age, or
qualifying handicap, or because of reprisal due to past participation in protected activity, you may
file a complaint of discrimination with ANAD EEO Office, or you may file an appeal with the Merit
Systems Protection Board as previously described. However, you may not file both. Should you
elect to file a complaint of discrimination, your complaint will be processed in accordance with
Equal Employment Opportunity Commission Regulations at 29 C.F.R. 1614, subpart A. Should you
elect to file an appeal with the Merit Systems Protection Board, your appeal will be processed in
accordance with Y!erit Systems Protection Board Regulations at 5 C.F.R., subpart D.

11. You currently should review your options in paragraphs 5 through 8 above as they relate to the
current proposal letter you are being issued.

12. You will C<!'ltmue to be in a diity status durittg this notice period unless you request leave and
such leave is approved.


                                               cY~P~
                                              DEARISE Q. DUNCAN
                                              Painter Supervisor
                                              Clean, Finish & Paint Division
                                              Directorate of Production


CF:
DIV
CPAC




Please acknowledge receipt of this notice in the spaces provided below. Acknowledgement in no
way constitutes concurrence or non-concurrence with the contents.


Employee's signature and date of receipt



Signature                                                  Date
        Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 13 of 19




           ALTERNATIVE TO TRADITIONAL DISCIPLINE (ATD) AGREEMENT

  1. This agreement is entered into as an alternative to traditional discipline for the
  offense of Sleeping on Duty (two incidents) on the part of the employee, Ms. Nellie
  Patton. Specifically:

        On 18 October 2019, at 4:48 a.m., Mr. Willis Martin, Night Shift Leader, observed
 Ms. Patton sleeping in a chair by the paint booth in Building 409. Mr. Martin stood in
 front of her for five (5) minutes before waking her by touching her shoulder. On 26
 October 2019, at approximately 5:00 a.m., Mr. Martin again observed Ms. Patton
 sleeping - this time in the taping area of Building 409. He walked off for a minute or two
 and talked to two employees that were sitting at the table next to her and she still did
 not wake up. Mr. Martin woke Ms. Patton up at 5:05 a.m. by calling her name and
 touching her shoulder.

 2. A one (1) workday suspension is considered an appropriate traditional disciplinary
 action to propose and is in accordance with the Department of Army Table of Penalties
 for various offenses, cited in Anniston Army Depot Regulation 690-9, Appendix A.

 3. The following conditions are agreed to between the parties as an alternative to
 proceeding with traditional discipline and a decision letter being rendered on the
 proposed action. This procedure normally would include Ms. Patton's response, if any,
·a decision letter based on the merits of the case and any mitigating factors, and Ms.
 Patton's right to grieve or appeal any disciplinary action which may have been taken.

   a. Ms. Patton recognizes the ramifications of her actions and is remorseful and
takes full ownership for her behavior. She understands that sleeping on the job is not
being productive and that the mission of the agency is impacted. She promises that her
conduct in the future will be above reproach and this type of behavior will not be
repeated.

   b. In lieu of a one (1) workday suspension with loss of duty and pay, Ms. Patton's
disciplinary action will be limited to a Written Reprimand. This ATD Agreement win
serve as the Written Reprimand and will be filed in Ms. Patton's electronic Official
Personnel File (eOPF) for a period of one (1) year from the date of the signing of this
agreement. This Written Reprimand is for the offense of Sleeping on Duty.

    c. Ms. Patton also agrees and understands that if she commits a future violation or
misconduct of any nature within one year of the signing of this agreement, the.
circumstances of this offense and the conditions of this agreement will be on record in
her adverse action file and will be considered in assessing the penalty for that offense
and it will be considered her 2nd offense.

4. Ms. Patton and her representative, in exchange for good and valuable consideration
received, waive any and all appeal rights with respect to the matters covered by this
agreement and the agreement itself, including any adverse action taken as the result of
       Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 14 of 19
                                                                                            n
                                                                                            I        !

                                                                                                i'

                                                                                                J
 a failure to carry out the terms and conditions of this agreement. These appeal rights
 include, but are not 1.imited to, appeal rights to the Merit Systems Protection Board,
 grievance and arbitration procedures of any kind, USERRA claims, Unfair Labor
 Practice claims, EEO administrative complaint or review and appeal procedures and
 rights and claims under the Age Discrimination in Employment Act (ADEA) (except with
 respect to allegations of discrimination arising from events which transpire subsequent
 to the execution of this agreement), and judicial review or appeals of any kind.

5. Ms. Patton freely and voluntarily agrees to these conditions. She has had ample
time to consider this agreement and its conditions and to seek advice from an attorney,
representative or others. She fully understands that she could have declined this
agreement, which is an alternative to traditional discipline, at which point disciplinary
action would have been pursued under traditional disciplinary or adverse action
procedures.

6. Ms. Patton understands that if this case had been pursued under traditional
disciplinary or adverse action procedures, she would have been entitled to make an oral
and/or written reply to the proposal letter she received, for management's consideration
in making a final decision on the action. In accepting this agreement, she has waived
her right to reply to that proposal, and have her response considered before a final
decision is made on the action, as well as her right to further grieve or appeal the
decision. The terms of this ATD Agreement will not establish any precedent nor will it
            a
be used as basis by the employee, his representative, or any other employee, their
representative, or any representative organization, as justification for similar terms in
any subsequent case.

7. The parties have executed this agreement as of the last date listed below. This
agreement, upon execution, will be filed in the temporary section of Ms. Patton's
electronic Official Personnel File (eOPF) and a copy will be placed in her adverse action
file for administrative purposes, such as GAP award entitlement. This will resolve the
disciplinary aspects of this incident; however, the underlying conduct could affect other
aspects of employment such as security clearances, access to controlled/restricted
areas, password determinations, and CPRP reliability determinations.



EMPLOYEE                        DATE     EMPLOYEE'S REPRESENTATIVE               DATE




DECIDING OFFICIAL               DATE    CPAC   REPRE     ENTATIVE              DATE
        Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 15 of 19



 Memorandum for Record                                                               20 December 2919


                                                                           /
While making my rounds in building 433 after the 3:30 AM break on Friday 20 December I couldn't find
Nellie Patton. After walking the building I went to the upstairs breakroom and looked through the
window and saw Ms. Patton sound asleep at 4:05 AM. I watched her for several minutes before I
opened.the door and went in and sat down at the table she was at. She never woke up until I called her
name.
                                                            .
I told her to please wake up and get back to work and reminded her that this wasn't the first time she
                                                                                                      .
had been caughtsleeping on the job.




Chris S. Williams

Chief of Production

Night Shift Operations



                                                                                                    ,:~   .

                                                                                                               I  r
                                                                                                                  I
                                                                                                                  I'
                                                                                                               !.
                                                                                                               1.




        .'.'   i<I                                                                                            '·




                                                                                                              fi
                                                                                                              '
                                                                                                              /;
      Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 16 of 19




                                                                                         18 October 2019
Memorandum for Record:




          /
On 18.0ctober 2019 at 4'.18 A.M. I came across NeHie Patton asleep beside the paint booth in building
409 in a chair with no one around her. I stood in front of her for five ml.nutes before I woke her up by
touching her on her shoulder. She woke up and I advised her that she should get up and walk around.




Willis Martin
                                     Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 17 of 19
    Standard Fonn 50..B
    Rev. 7191
    U.S. Offl« of Perw•ael Manqtmtnt                                              NOTIFICATION OF PERSONNEL ACTION
  I. Name (Last, Ftrst, Middle)                                                                                              2. Social Security Number              3. Date of Birth                   • Efl'ectlve Date
  PATTON, NELLIE NMN                                                                                                               XXX-XX-XXXX                                 09-21-1953                   02-16-2020

  FIRST ACTION                                                                                                             SECOND ACTION
  5-A. Code                     S-B. Nature of Actlon                                                                      6-A. Code                     6-B. Nature of Action
           893                  Reg WR!
  5-C. Code                     S..D. Legal Authority                                                                      6-C. Code                     6-D. Lepl Authority
          VUL                   5 U.S.C. S343(e)(2)
  5-E. Code                     S..F. Legal Aat•ority                                                                      6-E. Code                     6-F. Legal Authority


  7. FROM: Podtion Title and N•mber                                                                                        IS. TO: Position Title and Number

  PAINTING WORKER                                                                                                          PAINTING WORKER
  11518 - 2990009                                                                                                          11518 - 2990009
 II. Pay Pl•n j '· ()(c. Code
                                    r··   GntdeJLevd
                                                          111. Stepilblte     IU. Tobi Salary             113. Pay Bull    16. Pay PIH    117. Occ. Code       18. Grade/Level       119.Strpllbte   120. Total Salary/Award   121. Pay Ba1i1
    WG               4102                    07                   03                   S21.02                  PH             WG                  4102                    07               04                $21.83                  PH
  UA. Buie Pay                  128. LocaUty Adj.               ) UC. Adj. e ..1c Pay             IUD. Other Pay          20A. Bade Pay                        208.1-aUty Adj.          ) 20C. Adj. Buie Pay      1200. Othtr Pay
         $21.02                                   so                          $21.02                             $0                    S21.83                                  so                $21.83                        so
  14. Name and Location of Position's Organization                                                                        22. Name and Location of Position's Organization
  US ARMY TACOM, ANNISTON ARMY DEPOT                                                                                       US ARMY TACOM, ANNISTON ARMY DEPOT
  DIRECTORATE OF PRODUCTION                                                                                                DIRECTORATE OF PRODUCTION
  CLEAN, FINISH & PAINT DMSION                                                                                             CLEAN, FINISH & PAINT DIVISION
  VEHICLE CLEAN & PAINT BRANCH                                                                                            VEHICLE CLEAN & PAINT BRANCH
  ANNISTON, AL 36201             S2F4                                                                                      ANNISTON, AL 36201            S2F4



  EMPLOYEE DATA
 23. Veterans Preference                                                                                                  24. Tenure                                           25. Agency Use        26. Veterans Preference for RIF
                l·Nne                3. ll·hlatltlhablllty                  5 • lo.l'olati'OIMr                                        0 • NoH           J • ColldUWaal
                1-5--hlnt            4. 10.hlnl/Co.,peaablo                 6. lo.hlal/C""'pet1ubltl3I%                      3         I • p.,.,..••nt   3 • lndenntte                                      YES      X         NO
                                                                                                                           28. Annuitant Indicator                                                    9. Pa Rate Determinant
                                                                                                                             9                                                                          0
 JO. Retirement Plan                                                           31. Service Comp. Date (Leave)             32. Work Schedule                                                          33. Part-Time Hours Per
 ~ FERS (FRAE) FICA                                                           1
                                                                                          02-20-2015                         F      Full-Time                                                                   Biweekly
                                                                                                                                                                                                                Pav Period
  POSITION DATA
 34. Position Occupied                                                         3S. FLSA Category                          36. Appropriation Code                                                     37. Bargaining Unit Status
 ~ I -Compe111t.. s.n1ee                                                      ~              E-Eu.,pl
                                                                                                                          MDEMOOOOOOO I
                                             3·Sll:SGe....-al
    l      I J - Eneptecl Senice             4 • SES C•reer R .. ervcd        I    N     I   N°N011n...,p1                                                                                           AR19S4
 38. Duty Station Code                                                         39. Duty Station (City· County - State or Overseas Location)
 010100015                                                                        ANNISTON/CALHOUN/ALABAMA

                                                                                                                                             I;~A DATA X7/WOLXAA/394/06
 40. Agency Data                    41.
                                                                                                             143.
                                1   PON#OA
  45. Remarks

  Work performance is at an acceptable level of competence.




46. Employing Department or Agency                                                                                        SO. Signature/Authentkation and Tide of Approving Official
U.S. Army Tank-Automotive & Annament Cmnd (TACOM) (ARX7)
-47-.-.-g.-.-.,-c-..-.-~/'4-,.-.-,n-••_•_•_'o-m-,-,m----~1-4 ,-.-.-.-.,-.-.-,,-0-,-,,----~cbadwick L. Siedschlaw
ARX7                         1991                                                 02-08-2020                              Director CHRA NC Region
 S-Part 50-316                                                                                                                                                     Editions Prior to 7/91 Are Not Usable After 6130/93
                                                                                       TURN OVER FOR IMPORTANT INFORMATION                                                                             NSN 7540-01-333-6238
Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 18 of 19
Case 1:20-cv-00441-ACA Document 1 Filed 03/30/20 Page 19 of 19
